Exhibit 10.3

CARNIVAL PLC 2014 EMPLOYEE SHARE PLAN

Purpose. The purpose of the Carnival plc 2014 Employee Share Plan is to provide
a means through which the members of the plc Group may attract and retain key
personnel, and to provide a means whereby employees and executive directors of
members of the plc Group can acquire and maintain an interest in Shares, or be
paid incentive compensation, measured by reference to the value of Shares,
thereby strengthening their commitment to the welfare of members of the plc
Group and aligning their interests with those of the holders of Shares. It is
intended that the Plan will be an employees’ share scheme within the meaning of
section 1166 of the Companies Act 2006.

1. Definitions. The following definitions shall be applicable throughout the
Plan:

(a) “ADRs” means American Depositary Receipts evidencing American Depositary
Shares deposited by the Company with a depositary pursuant to a depositary
agreement.

(b) “Affiliate” means (i) any person or entity that directly or indirectly
Controls, is Controlled by or is under common Control with the Company or
Carnival Corporation and/or (ii) to the extent provided by the Committee, any
person or entity in which the Company or Carnival Corporation has a significant
interest.

(c) “Approved Option” means an Option granted under the HMRC approved share plan
contained in the Appendix to this Plan.

(d) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Unapproved Option, Approved Option, Stock
Appreciation Right, Restricted Shares, Restricted Share Unit and Other
Share-Based Award granted under the Plan.

(e) “Board” means the Board of Directors of the Company (or any duly appointed
committee thereof).

(f) “Capital Reorganisation” means any variation in the share capital or
reserves of the Company (including, without limitation, by way of capitalisation
issue, rights issue, sub-division, consolidation, or reduction).

(g) “Carnival Corporation” means Carnival Corporation, a corporation organised
under the laws of the Republic of Panama and any successor thereto.

(h) “Cause” means, in the case of a particular Award, unless the applicable
Award agreement states otherwise:

(i) a member of the plc Group having “cause” to terminate a Participant’s
employment, as defined in any employment or other agreement between the
Participant and the plc Group in effect at the time of such termination; or

(ii) in the absence of any such employment or other agreement (or the absence of
any definition of “cause” or term of similar import therein):

(A) the Participant has failed to reasonably perform his or her duties to the
plc Group, or has failed to follow the lawful instructions of the Board or his
or her direct superiors, in each case other than as a result of his or her
incapacity due to physical or mental illness or injury, that could reasonably be
expected to result in harm (whether financially, reputationally or otherwise) to
the Combined Group;

(B) the Participant has engaged or is about to engage in conduct harmful
(whether financially, reputationally or otherwise) to the Combined Group;



--------------------------------------------------------------------------------

(C) the Participant having been convicted of, or pleaded guilty to, a crime
involving as a material element fraud or dishonesty;

(D) the wilful misconduct or gross neglect of the Participant that could
reasonably be expected to result in harm (whether financially, reputationally or
otherwise) to the Combined Group;

(E) the wilful violation by the Participant of the Combined Group’s written
policies that could reasonably be expected to result in harm (whether
financially, reputationally or otherwise) to the Combined Group;

(F) the Participant’s fraud or misappropriation, embezzlement or misuse of funds
or property belonging to the Combined Group (other than good faith expense
account disputes);

(G) the Participant’s act of personal dishonesty which involves personal profit
in connection with the Participant’s employment with the plc Group; or

(H) the wilful breach by the Participant of fiduciary duty owed to the plc
Group,

provided, however, that the Participant shall be provided a 10-day period to
cure any of the events or occurrences described in the immediately preceding
clause (A) hereof, to the extent capable of cure during such 10-day period.
References in the preceding sentence to the “plc Group” or to the “Combined
Group” shall be deemed to refer to any member of the plc Group or the Combined
Group, as the case may be. Any determination of whether Cause exists shall be
made by the Committee in its sole discretion.

(i) “Change in Control” shall, in the case of a particular Award, unless the
applicable Award agreement states otherwise or contains a different definition
of “Change in Control,” be deemed to occur upon:

(i) a person (either alone or together with any person acting in concert with
him) obtaining Control of the Company as a result of a general offer or
otherwise for the whole of the share capital of the Company (other than those
shares which are already owned by him and/or any person acting in concert with
him);

(ii) a person (either alone or together with any person acting in concert with
him) acquiring 50% or more (on a fully diluted basis) of either:

(a) the then outstanding Shares taking into account as outstanding for this
purpose such Shares as are issuable upon the exercise of options or warrants,
the conversion of convertible shares or debt and the exercise of any similar
right to acquire such Shares (the “Outstanding Shares”); or

(b) the combined voting power of the then outstanding voting shares or
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”);

and for the purposes of this Plan an event falling within sub-paragraphs (i) or
(ii) of this definition shall be referred to as an Acquisition; provided,
however, that for purposes of this Plan, the following Acquisitions shall not
constitute a Change of Control:

(A) any acquisition by the Company or any Affiliate;

(B) any acquisition by any employee benefit plan sponsored or maintained by the
Company or any Affiliate;

(C) any acquisition by Marilyn B. Arison, Micky Arison, Shari Arison, Michael
Arison or their spouses or lineal descendents, any trust established for the
benefit of any of the aforementioned Arison family members, or any person
directly or indirectly controlling,

 

2



--------------------------------------------------------------------------------

controlled by or under common control with any of the aforementioned Arison
family members or any trust established for the benefit of any of the
aforementioned Arison family members or any charitable trust or non-profit
entity established by any person or entity described in this sub-paragraph (C);

(D) any acquisition by any person which falls within the proviso to paragraph
(v) below or sub-paragraphs (A), (B) or (C) of paragraph (vii) below; or

(E) in respect of an Award held by a particular Participant, any acquisition by
the Participant or any group of persons including the Participant (or any entity
controlled by the Participant or any group of persons including the Participant)
(persons described in clauses (A), (B), (C), (D) and (E) being referred to
hereafter as “Excluded Persons”);

(iii) individuals who, during any consecutive 12-month period, constitute the
Board (the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement or annual report and
accounts of the Company in which such person is nominated for election by
shareholders, without written objection to such nomination) shall be an
Incumbent Director and for the purposes of this Plan an event falling within
this sub-paragraph (iii) shall be referred to as a Board Change;

(iv) a person becoming entitled or required under sections 979 to 985 of the
Companies Act 2006 to acquire Shares (a “Compulsory Acquisition Procedure”);

(v) a Court directing that a meeting of the holders of Shares be convened
pursuant to section 896 of the Companies Act 2006 for the purposes of
considering a scheme of arrangement of the Company or its amalgamation with any
other company or companies and the scheme of arrangement being approved by the
shareholders’ meeting or sanctioned by the Court (as the Committee may
determine) (the “Relevant Condition”) provided, however, that the Committee may
determine that the scheme of arrangement shall not constitute a Change of
Control if the purpose and effect of the scheme of arrangement is to create a
new holding company for the Company, such company having substantially the same
shareholders with the same proportionate shareholdings as the Company had
immediately prior to the scheme of arrangement, and for the purposes of this
Plan an event falling within this sub-paragraph (v) shall be referred to as a
Scheme of Arrangement;

(vi) notice being duly given of a resolution for the voluntary winding-up of the
Company (a “Voluntary Winding Up”);

(vii) the completion of a reorganization, recapitalization, merger,
consolidation, share exchange or similar form of corporate transaction involving
the Company (a “Business Combination”), or sale, transfer or other disposition
of all or substantially all of the business or assets of the Company to an
entity that is not an Affiliate of the Company (a “Sale”), that in each case
requires the approval of the Company’s shareholders (whether for such Business
Combination or Sale or the issue of securities in such Business Combination or
Sale), unless immediately following such Business Combination or Sale:

(A) more than 50% of the total voting power of (x) the entity resulting from
such Business Combination or the entity which has acquired all or substantially
all of the business or assets of the Company in a Sale (in either case, the
“Surviving Company”), or (y) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of sufficient voting securities
eligible to elect a majority of the board of directors (or the analogous
governing body) of the Surviving Company (the “Parent Company”), is represented
by the Outstanding Company Voting Securities that were outstanding immediately
prior to such Business Combination or Sale (or, if applicable, is represented by
shares into which the Outstanding Company Voting Securities were converted
pursuant to such Business Combination or Sale),

 

3



--------------------------------------------------------------------------------

and such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination or Sale;

(B) no Person (other than any Excluded Person or any employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company), is or
becomes the beneficial owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company); and

(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the completion of the Business
Combination or Sale were Board members at the time of the Board’s approval of
the execution of the initial agreement providing for such Business Combination
or Sale,

and for the purposes of this Plan a transaction falling within this
sub-paragraph (vii) shall be referred to as a Corporate Transaction.

Notwithstanding the foregoing, the Committee may determine that a transaction or
series of transactions pursuant to which (x) the Company is acquired by or
otherwise becomes a subsidiary of or merges, consolidates or amalgamates with
Carnival Corporation or (y) Carnival Corporation is acquired by or otherwise
becomes a subsidiary of or merges, consolidates or amalgamates with the Company,
shall not be a Change in Control.

(j) “Code” means the US Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.

(k) “Combined Group” means the Company and Carnival Corporation.

(l) “Committee” means the Compensation Committee of the Board or subcommittee
thereof or, if no such Compensation Committee or subcommittee thereof exists,
the Board. Unless the Board determines otherwise, each member of the Committee
shall, at the time he takes any action with respect to an Award under the Plan,
be an Eligible Director. However, the mere fact that a Committee member shall
fail to qualify as an Eligible Director shall not invalidate any Award which is
otherwise validly granted under the Plan.

(m) “Company” means Carnival plc, a company incorporated under the laws of
England and Wales.

(n) The term “Control” (including, with correlative meaning, the terms
“controlled by” and “under common Control with”), as applied to any person or
entity, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such person or entity,
whether through the ownership of voting or other securities, by contract or
otherwise.

(o) “Date of Grant” means the date on which the granting of an Award is
authorised, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award agreement.

(p) “Dealing Day” means any day on which the London Stock Exchange is open for
the transaction of business.

(q) “Detrimental Activity” means any of the following: (i) unauthorised
disclosure of any confidential or proprietary information of the Combined Group,
(ii) any activity that would be grounds to terminate the

 

4



--------------------------------------------------------------------------------

Participant’s employment with the Combined Group for Cause, (iii) whether in
writing or orally, maligning, denigrating or disparaging the Combined Group or
their respective predecessors and successors, or any of the current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publishing (whether in writing or
orally) statements that tend to portray any of the aforementioned persons or
entities in an unfavorable light, or (iv) the breach of any noncompetition,
nonsolicitation or other agreement containing restrictive covenants, with the
Combined Group. For purposes of the preceding sentence the phrase “the Combined
Group” shall mean “any member of the Combined Group or any Affiliate”.

(r) “Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, a member of the Combined Group or an Affiliate
having cause to terminate a Participant’s employment on account of “disability,”
as defined in any then-existing employment or other similar agreement between
the Participant and a member of the Combined Group or an Affiliate or, in the
absence of such an employment or other similar agreement, a Participant’s total
disability as defined below and (in the case of a US Participant to the extent
required by Code Section 409A) determined in a manner consistent with Code
Section 409A and the regulations thereunder:

(i) The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

(ii) A Participant will be deemed to have suffered a Disability if determined to
be totally disabled by the relevant social security authority. In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company.

(s) “Discretionary Share Plan” means an Employee Share Plan in which
participation is solely at the discretion of the Board or the Committee.

(t) “Effective Date” means April 17, 2014, if the Plan is approved by the
shareholders of the Company at the annual meeting of shareholders held on such
day.

(u) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act and (ii) an “independent
director” under the rules of the New York Stock Exchange or any securities
exchange or inter-dealer quotation system on which the Shares are listed or
quoted, or a person meeting any similar requirement under any successor rule or
regulation.

(v) “Employee” means any employee (including an executive director) of a member
of the plc Group whose terms of service require him to devote substantially the
whole of his working time to the affairs of a member of the Combined Group or an
Affiliate.

(w) “Employee Share Plan” means any share option plan or other employees’ share
incentive plan established by the Company.

(x) “Exchange Act” means the US Securities Exchange Act of 1934, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.

(y) “Exercise Price” has the meaning given such term in Section 7(c) of the
Plan.

(z) “Fair Market Value” means, on a given date:

(i) for so long as the Shares are traded on the London Stock Exchange, the
closing middle market quotation for a Share as derived from the Daily Official
List of the London Stock Exchange for that day; or

 

5



--------------------------------------------------------------------------------

(ii) subject to (i) above, its market value determined in accordance with Part
VIII of the Taxation of Chargeable Gains Act 1992 and in the case of any Award
under which Shares are to be issued, the nominal value of a Share.

(aa) “HMRC” means H.M. Revenue & Customs.

(bb) “ICTA” means the United Kingdom Income and Corporation Taxes Act 1988.

(cc) “ITEPA” means the United Kingdom Income Tax (Earnings and Pensions) Act
2003.

(dd) “Incentive Stock Option” means an Option granted to a US Participant in the
Plan which is designated by the Committee as an incentive stock option as
described in Section 422 of the Code and otherwise meets the requirements set
forth in the Plan.

(ee) “the London Stock Exchange” means London Stock Exchange plc or any
recognised investment exchange for the purposes of the UK Financial Services and
Markets Act 2000 which may take over the functions of the London Stock Exchange
plc.

(ff) “Model Code” means the UKLA’s Model Code for Securities Transactions by
Directors of Listed Companies.

(gg) “Nonqualified Stock Option” means an Option granted to a US Participant in
the Plan which is not designated by the Committee as an Incentive Stock Option.

(hh) “Option” means an Award granted under Section 7 being either an Incentive
Share Option, a Nonqualified Share Option, an Unapproved Option or an Approved
Option.

(ii) “Option Holder” means any individual who holds a subsisting Option
(including, where the context permits, the legal personal representative of a
deceased Option Holder).

(jj) “Option Period” means such period commencing on the Date of Grant and not
exceeding ten years, as the Committee may be determine under Section 7(g) and
(h) in respect of an Option or portions of an Option.

(kk) “Other Share-Based Award” means an Award granted under Section 10 of the
Plan.

(ll) “Participant” means an Employee who pursuant to Section 5 of the Plan has
been selected by the Committee to participate in the Plan and to receive an
Award.

(mm) “Performance Criteria” shall mean the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Award under the Plan.

(nn) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria.

(oo) “Performance Period” shall mean the one or more periods of time of not less
than 12 months, as the Committee may select, over which the attainment of one or
more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of an Award.

(pp) “Person” has the meaning given such term in the definition of “Change in
Control”.

 

6



--------------------------------------------------------------------------------

(qq) “Plan” means this Carnival PLC 2014 Employee Share Plan, as amended.

(rr) “the plc Group” means the Company and the Subsidiaries and member of the
plc Group shall be construed accordingly.

(ss) “Registered Holder” means any person or persons nominated by the Committee
to hold Restricted Shares on behalf of a Participant.

(tt) “Released Unit” shall have the meaning given such term in Section 9(g).

(uu) “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions or, as applicable, the period
of time within which performance is measured for purposes of determining whether
an Award has been earned.

(vv) “Restricted Shares” means Shares, subject to forfeiture and certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

(ww) “Restricted Share Unit” means an unfunded and unsecured promise to deliver
Shares, cash, other securities or other property, subject to certain
restrictions (including, without limitation, a requirement that the Participant
remain continuously employed or provide continuous services for a specified
period of time), granted under Section 9 of the Plan.

(xx) “Retirement” means a termination of employment with a member of the
Combined Group and all Affiliates by a Participant on or after the Participant’s
Retirement Age.

(yy) “Retirement Age” means, unless determined otherwise by the Committee,
attainment of the earlier of (i) age 65 with at least five years of employment
with a member of the Combined Group and/or its Affiliates or (ii) age 60 with at
least 15 years of employment with a member of the Combined Group and/or its
Affiliates.

(zz) “SAR Period” has the meaning given such term in Section 8(c) of the Plan.

(aaa) “Securities Act” means the US Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or guidance.

(bbb) “Shares” means fully paid and irredeemable ordinary shares in the capital
of the Company or shares representing those shares following any Capital
Reorganisation. References to Shares in relation to the granting, operation or
satisfaction of any Award include, if the Committee so decides, reference to
ADRs.

(ccc) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(ddd) “Strike Price” has the meaning given such term in Section 8(b) of the
Plan.

(eee) “Subsidiary” means any subsidiary of the Company, as defined in
Section 1159 of the Companies Act 2006, of which the Company has Control.

(fff) “Substitute Award” has the meaning given such term in Section 5(c).

 

7



--------------------------------------------------------------------------------

(ggg) “UKLA” means the United Kingdom Listing Authority.

(hhh) “Unapproved Option” means an Option granted to a Participant other than a
US Participant under the Plan which is not designated by the Committee as an
Approved Option.

(iii) “US Participant” means a Participant who is a US citizen or US tax
resident subject to taxation in the United States.

2. Effective Date; Duration and Shareholder Approval. The Plan shall be
effective as of the Effective Date. The expiration date of the Plan, on and
after which date no Awards may be granted hereunder, shall be the tenth
anniversary of the Effective Date; provided, however, that such expiration shall
not affect Awards then outstanding, and the terms and conditions of the Plan
shall continue to apply to such Awards.

3. Administration. (a) The Committee shall administer the Plan. The majority of
the members of the Committee shall constitute a quorum. The acts of a majority
of the members present at any meeting at which a quorum is present or acts
approved in writing by a majority of the Committee shall be deemed the acts of
the Committee. To the extent required to comply with the provisions of Rule
16b-3 promulgated under the Exchange Act (if the Board is not acting as the
Committee under the Plan), or any exception or exemption under the rules of the
London Stock Exchange or any other securities exchange or inter-dealer quotation
system on which the Shares (or ADRs or common stock of Carnival Corporation) are
listed or quoted, as applicable, it is intended that each member of the
Committee shall, at the time he or she takes any action with respect to an Award
under the Plan, be an Eligible Director. However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted or action taken by the Committee that is otherwise validly granted
or taken under the Plan.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the sole and plenary authority, in addition to other express powers
and authorizations conferred on the Committee by the Plan, to:

(i) designate Participants;

(ii) determine the type or types of Awards to be granted to a Participant;

(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Awards;

(iv) determine the terms and conditions of any Award;

(v) determine whether, to what extent and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards or other
property or cancelled, forfeited or suspended, and the method or methods by
which Awards may be settled, exercised, canceled, forfeited or suspended;

(vi) determine whether, to what extent and under what circumstances the delivery
of cash, Shares, other securities, other Awards or other property and other
amounts payable with respect to an Award shall be deferred, either automatically
or at the election of the Participant or the Committee;

(vii) interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan;

(viii) establish, amend, suspend or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; and

(ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

 

8



--------------------------------------------------------------------------------

(c) Except to the extent prohibited by applicable law or the applicable rules
and regulations of any securities exchange or inter-dealer quotation system on
which the Shares or any successor securities of the Company are listed or
traded, the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members and may delegate all or any part of
its responsibilities and powers to any person or persons selected by it. Any
such allocation or delegation may be revoked by the Committee at any time.
Without limiting the generality of the foregoing, the Committee may delegate to
one or more officers of any member of the Combined Group or any Affiliate the
authority to act on behalf of the Committee with respect to any matter, right,
obligation or election which is the responsibility of or which is allocated to
the Committee herein, and which may be so delegated as a matter of law.

(d) The Committee shall have the authority to amend the Plan (including by the
adaptation of appendices or subplans) and/or the terms and conditions relating
to an Award to the extent necessary to permit participation in the Plan by
Employees who are located outside of the United Kingdom on terms and conditions
comparable to those afforded to Employees located within the United Kingdom;
provided, however, that no such action shall be taken without shareholder
approval if such approval is necessary to comply with any tax or regulatory
requirement applicable to the Plan.

(e) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all persons or entities,
including, without limitation, each member of the Combined Group, each
Affiliate, any Participant, any holder or beneficiary of any Award and any
shareholder.

(f) Notwithstanding anything to the contrary contained in the Plan, the Board
may, in its sole discretion, at any time and from time to time, grant Awards and
administer the Plan with respect to such Awards. Any such actions by the Board
shall be subject to the applicable rules of the London Stock Exchange or any
other securities exchange or inter-dealer quotation system on which the Shares
are listed or quoted. In any such case, the Board shall have all the authority
granted to the Committee under the Plan.

4. Grant of Awards; Shares Subject to the Plan; Limitations. (a) The Committee
may from time to time grant Options, Stock Appreciation Rights, Restricted
Shares, Restricted Share Units and/or Other Share-Based Awards to one or more
Employees.

(b) Awards granted under the Plan shall be subject to the following limitations:
(i) subject to Section 11 of the Plan, grants of Options or SARs in respect of
no more than 3,000,000 Shares may be made to any individual Participant during
any period of 36 consecutive months; (ii) subject to Section 11 of the Plan, no
more than 1,000,000 Shares may be delivered in respect of an Award subject to
performance conditions to any individual Participant for a single fiscal year
during a Performance Period (or with respect to each single fiscal year in the
event a Performance Period extends beyond a single fiscal year), or in the event
such Award subject to performance conditions is paid in cash, other securities,
other Awards or other property, no more than the Fair Market Value of such
Shares on the last day of the Performance Period to which such Award relates;
and (iii) the maximum amount that can be paid to any individual Participant for
a single fiscal year during a Performance Period (or with respect to each single
fiscal year in the event a Performance Period extends beyond a single fiscal
year) pursuant to an award subject to performance conditions that is denominated
in cash shall be $10,000,000.

(c) (i) no Award to subscribe for Shares shall be granted to the extent that the
aggregate number of Shares that could be issued pursuant to that Award and any
other Awards granted at the same time when added to the number of Shares that:

(a) could be issued on the exercise or vesting of any other subsisting share
options or awards granted during the preceding ten years under the Plan or any
other Employee Share Plan; and

(b) have been issued on the exercise or vesting of any share options or awards
granted during the preceding ten years under the Plan or any other Employee
Share Plan; and

 

9



--------------------------------------------------------------------------------

(c) have been issued during the preceding ten years under any Employee Share
Plan or any profit sharing or other employee share incentive plan established by
the Company,

would exceed 10% of the ordinary share capital of the Company for the time being
in issue.

(ii) no Award to subscribe for Shares shall be granted to the extent that the
aggregate number of Shares that could be issued pursuant to that Award and any
other Awards granted at the same time when added to the number of Shares that:

(a) could be issued on the exercise or vesting of any other subsisting share
options or awards granted during the preceding ten years under the Plan or any
other Discretionary Share Plan; and

(b) have been issued on the exercise or vesting of any share options or awards
granted during the preceding ten years under the Plan or any other Discretionary
Share Plan; and

(c) have been issued during the preceding ten years under any Discretionary
Share Plan established by the Company;

would exceed 5% of the ordinary share capital of the Company for the time being
in issue.

(d) Shares delivered by the Company in settlement of Awards may be authorised
and unissued Shares, Shares held in the treasury of the Company, Shares
purchased on the open market or by private purchase or a combination of the
foregoing.

(e) Awards may, in the sole discretion of the Committee, be granted under the
Plan in assumption of, or in substitution for, outstanding awards previously
granted by an entity directly or indirectly acquired by the Company or with
which the Company combines (“Substitute Awards”). Substitute Awards issued in
connection with the assumption of, or in substitution for, outstanding options
intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code shall be counted against the aggregate number of Shares
available for Awards of Incentive Stock Options under the Plan. Subject to
applicable stock exchange requirements, available shares under a shareholder
approved plan of an entity directly or indirectly acquired by the Company or
with which the Company combines (as appropriately adjusted to reflect the
acquisition or combination transaction) may be used for Awards under the Plan
and shall not reduce the number of Shares available for delivery under the Plan.

(f) Any member of the plc Group may provide money to the trustees of any trust
or any other person to enable them or him to acquire Shares to be held for the
purposes of the Plan, or enter into any guarantee or indemnity for those
purposes, to the extent not prohibited by section 678 of the Companies Act 2006.

5. Eligibility. Participation shall be limited to Employees who have received
written notification from the Committee or from a person designated by the
Committee, that they have been selected to participate in the Plan.

6. Options. (a) Generally. The Committee is authorised to grant one or more
Approved Options, Unapproved Options, Incentive Share Options or Nonqualified
Share Options to any Employee. Each Option so granted shall be subject to the
conditions set forth in this Section 7 and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement.

(b) NQSO and Incentive Options. All Options granted under the Plan to US
Participants shall be Nonqualified Stock Options unless the applicable Award
agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to US Participants who are
employees of a member of the plc Group, and no Incentive Stock Option shall be
granted to any Employee who is ineligible to receive an Incentive Stock Option
under the Code. No Option shall be treated as an Incentive Stock Option unless
the Plan has been approved by the shareholders of the Company in a manner
intended to comply with the shareholder approval requirements of
Section 422(b)(1) of the Code, provided, that any Option intended to be an
Incentive Stock Option shall not fail to be effective solely on account of a
failure to obtain such

 

10



--------------------------------------------------------------------------------

approval, but rather such Option shall be treated as a Nonqualified Stock Option
unless and until such approval is obtained. In the case of an Incentive Stock
Option, the terms and conditions of such grant shall be subject to and comply
with such rules as may be prescribed by Section 422 of the Code. If for any
reason an Option intended to be an Incentive Stock Option (or any portion
thereof) shall not qualify as an Incentive Stock Option, then, to the extent of
such nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

(c) Exercise Price. The Exercise Price per Share for each Option shall be set by
the Committee at the Date of Grant but shall not be less than the Fair Market
Value of a Share on the Date of Grant and, if the Shares are to be issued, the
nominal value of a Share. Any modification to the Exercise Price of an
outstanding Option shall be subject to the prohibition on repricing set forth in
the proviso to Section 13(b).

(d) Tax conditions. An Option may be granted subject to such conditions for
payment of taxation, employees’ National Insurance contributions and employer’s
National Insurance contributions liability as the Committee may determine
(including without limitation the right to sell on an Option Holder’s behalf
sufficient Shares to satisfy any taxation, National Insurance or other social
security contributions) and if any condition is imposed relating to the
assumption, payment or reimbursement by the Option Holder of employer’s National
Insurance contributions liability, such conditions shall comply with any
applicable legislation or regulations and the Company shall be entitled to waive
in whole or in part the Option Holder’s obligation in respect of such liability.

(e) Performance Goals. The Committee shall determine prior to the Date of Grant
whether any Performance Goals shall apply to the vesting of an Option and if so
these shall be set out in the applicable Award agreement.

(f) Model Code. The Committee shall not grant Options at any time when it would
be prohibited from doing so by the Model Code (or the Company’s dealing code).

(g) Vesting and Expiration. Options shall vest and become exercisable in such
manner and on such date or dates as the Committee may determine at the Date of
Grant and set out in a vesting schedule (a “Vesting Schedule”) in the applicable
Award agreement. The Committee may determine that an Option may vest in full on
one date only or may vest partially as to different portions on different dates
so that an Option may have one Option Period or a number of Option Periods
applying to determine when each portion shall vest. Subject to Section 13,
Options shall lapse on the earlier of:

(i) the expiry of the Option Period; and

(ii) the Option Holder being declared bankrupt or entering into any general
composition with or for the benefit of his creditors including a voluntary
arrangement under the Insolvency Act 1986;

provided, however, that notwithstanding any vesting dates set by the Committee,
the Committee may, in its sole discretion, accelerate the exercisability of any
Option, which acceleration shall not affect the terms and conditions of such
Option other than with respect to exercisability; provided, further, that if the
Option Period (other than in the case of an Incentive Stock Option) would expire
at a time when trading in the Shares is prohibited by the Company’s insider
trading policy (or Company-imposed “blackout period”), the Option Period shall
be automatically extended until the 30th day following the expiration of such
prohibition; provided, however, that in no event shall the Option Period exceed
ten years from the Date of Grant or five years from the Date of Grant in the
case of an Incentive Stock Option granted to a US Participant who on the Date of
Grant owns share representing more than 10% of the voting power of all classes
of share capital of the Company or any Affiliate. If an Option is exercisable in
instalments, such instalments or portions thereof which vest and become
exercisable shall remain exercisable until the Option lapses but subject to any
earlier lapse provisions under Sections 7(h) and 12.

 

11



--------------------------------------------------------------------------------

(h) Exercise and Lapse of Options - Cessation of Employment. Unless otherwise
stated in the applicable Award agreement, an Option shall expire earlier than
the end of the Option Period in the following circumstances:

(i) If prior to the end of the Option Period, the Participant’s employment with
each member of the Combined Group and all Affiliates is terminated without Cause
or by the Participant for any reason other than Retirement, the Option shall
expire on the earlier of the last day of the Option Period or the date that is
three months after the date of such termination; provided, however, that any
Participant whose employment with a member of the Combined Group or any
Affiliate is terminated and who is subsequently rehired or reengaged by a member
of the Combined Group or any Affiliate within three months following such
termination and prior to the expiration of the Option shall be treated as if his
employment had not terminated. In the event of a termination described in this
clause (i), the Option shall remain exercisable by the Participant until its
expiration only to the extent the Option was exercisable at the time of such
termination.

(ii) If the Participant dies or his employment is terminated on account of
Disability prior to the end of the Option Period and while still in the
employment of a member of the Combined Group or an Affiliate, or dies following
a termination described in clause (i) above but prior to the expiration of an
Option, the Option shall expire on the earlier of the last day of the Option
Period or the date that is one year after the date of death or cessation on
account of Disability of the Participant, as applicable. In such event, the
Option shall remain exercisable by the Participant or his or her beneficiary
determined in accordance with Section 14(g), as applicable, until its expiration
only to the extent the Option was exercisable by the Participant at the time of
such event.

(iii) If the Participant ceases employment with a member of the Combined Group
or any Affiliates due to a termination for Cause, the Option shall expire
immediately upon such cessation of employment.

(iv) If the Participant’s employment ceases by reason of Retirement prior to the
end of the Option Period, the Option shall (i) expire at the end of the Option
Period and (ii) continue vesting in accordance with the Vesting Schedule set
forth in the Award agreement, without regard to any requirement in such Vesting
Schedule that the Participant remain employed with a member of the Combined
Group or an Affiliate as a condition to vesting.

(v) If the Participant’s employment ceases on account of Disability at a time
when the Participant has attained the age and service requirements for
Retirement, the Participant shall receive the better of the treatment under
clause (ii) and clause (iv) above.

(vi) For the avoidance of doubt, an Option exercisable under Sections (i) to
(v) may lapse at an earlier date by virtue of Section 12 and may not be
exercised after the expiry of the Option Period.

(vii) For the purposes of this Section 7 a female Option Holder shall not be
treated as ceasing to be an employee of a member of the Combined Group or an
Affiliate if absent from work wholly or partly because of pregnancy or
confinement until she ceases to be entitled to exercise any statutory or
contractual right to return to work.

(viii) Where any exercise of an Option under this Section 7 would be prohibited
by law or the Model Code (or the Company’s dealing rules) the period during
which the Option Holder may exercise his Options shall be extended by an
additional period equal to the length of the period of prohibition but not
beyond the expiry of the Option Period.

(i) Other Terms and Conditions. Each Option granted under the Plan shall be
evidenced by an Award agreement. Immediately prior to the granting of any
Options, the Committee may, in its absolute discretion, enter into a deed poll
recording its intention to be bound by the share option certificates to be
issued to the Option Holder in respect of such Option. Except as specifically
provided otherwise in an Award agreement, each Option granted under the Plan
shall be subject to the following terms and conditions:

(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.

 

12



--------------------------------------------------------------------------------

(ii) Each Share acquired through the exercise of an Option shall be treated as
fully paid up at the time of issue or transfer. Each Option shall cease to be
exercisable, as to any Share, when the Participant purchases the Share or when
the Option expires.

(iii) Options shall not be transferable by the Participant except by will or the
laws of descent and distribution and shall be exercisable during the
Participant’s lifetime only by the Participant.

(iv) each Option shall vest and become exercisable by the Participant in
accordance with the Vesting Schedule established by the Committee and set forth
in the Award agreement;

(v) at the time of any exercise of an Option, a Participant must take whatever
action is reasonably required by the Committee to ensure compliance with
applicable securities laws; and

(vi) Except as specifically provided otherwise in an Award agreement, any
Participant who is classified as a “shipboard employee,” and who has not
otherwise evidenced a specific intent to permanently terminate his employment
with each member of the Combined Group and all Affiliates (as reasonably
determined by the Committee) shall not be considered to have terminated
employment with each member of the Combined Group and all Affiliates until a
six-month period has expired from his signing off of a ship without physically
signing on to another ship.

(j) Method of Exercise and Form of Payment. No Shares shall be delivered
pursuant to any exercise of an Option until payment in full of the Exercise
Price therefore is received by the Company or the Participant has made
arrangements acceptable to the Company for the payment of the Option Price.
Options which have become exercisable may be exercised by delivery of written
notice (or electronic notice or telephonic instructions to the extent provided
by the Committee) of exercise to the Company or its designee (including a third
party administrator) in accordance with the terms of the Option accompanied by
payment of, or an understanding to pay, the Exercise Price. The Exercise Price
shall be payable (i) in cash, check, cash equivalent and/or Shares valued at the
Fair Market Value at the time the Option is exercised (including, pursuant to
procedures approved by the Committee, by means of attestation of ownership of a
sufficient number of Shares in lieu of actual delivery of such shares to the
Company or such other method as determined by the Committee); provided, that
such Shares are not subject to any pledge or other security interest; or (ii) by
such other method as the Committee may permit in its sole discretion, including
without limitation: (A) in other property having a fair market value on the date
of exercise equal to the Exercise Price or (B) if there is a public market for
the Shares at such time, by means of a broker-assisted “cashless exercise”
pursuant to which the Company is delivered (including telephonically to the
extent permitted by the Committee) a copy of irrevocable instructions to a
stockbroker to sell the Shares otherwise deliverable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the Exercise
Price or (C) a “net exercise” procedure effected by withholding the minimum
number of Shares otherwise deliverable in respect of an Option that are needed
to pay the Exercise Price and all applicable required withholding taxes.

(k) Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Shares acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Shares before the later of
(A) two years after the Date of Grant of the Incentive Stock Option or (B) one
year after the date of exercise of the Incentive Stock Option. The Company may,
if determined by the Committee and in accordance with procedures established by
the Committee, retain possession, as agent for the applicable Participant, of
any Shares acquired pursuant to the exercise of an Incentive Stock Option until
the end of the period described in the preceding sentence, subject to complying
with any instructions from such Participant as to the sale of such Share.

(l) Compliance With Laws, etc. Notwithstanding the foregoing, in no event shall
a Participant be permitted to exercise an Option in a manner which the Committee
determines would violate any applicable law or the applicable rules and
regulations of the London Stock Exchange or the UKLA or of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded.

 

13



--------------------------------------------------------------------------------

(m) Incentive Stock Option Grants to 10% Shareholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Participant who owns shares representing more than ten percent of the voting
power of all classes of share capital of the Company or of a Subsidiary or a
parent of the Company, the Option Period shall not exceed five years from the
Date of Grant of such Option and the Option Price shall be at least 110 percent
of the Fair Market Value (on the Date of Grant) of the Shares subject to the
Option.

(n) $100,000 Per Year Limitation for Incentive Stock Options. To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Shares for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

7. Stock Appreciation Rights. (a) Generally. Each SAR granted under the Plan
shall be evidenced by an Award agreement. Each SAR so granted shall be subject
to the conditions set forth in this Section 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. Any Option granted under the Plan may include tandem SARs. The
Committee also may award SARs to Employees independent of any Option.

(b) Strike Price. Except as otherwise provided by the Committee in the case of
Substitute Awards, the strike price (“Strike Price”) per Share for each SAR
shall not be less than 100% of the Fair Market Value of such share (determined
as of the Date of Grant). Notwithstanding the foregoing, a SAR granted in tandem
with (or in substitution for) an Option previously granted shall have a Strike
Price equal to the Exercise Price of the corresponding Option. Any modification
to the Strike Price of an outstanding SAR shall be subject to the prohibition on
repricing set forth in Section 13(b).

(c) Vesting and Expiration. A SAR granted in connection with an Option shall
become exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable and shall expire in such manner and
on such date or dates determined by the Committee and shall expire after such
period, not to exceed ten years, as may be determined by the Committee (the “SAR
Period”); provided, that if the SAR Period would expire at a time when trading
in the Shares is prohibited by a member of the Combined Group’s insider trading
policy (or a member of the Combined Group’s-imposed “blackout period”), the SAR
Period shall be automatically extended until the 30th day following the
expiration of such prohibition.

Unless otherwise stated in the applicable Award agreement, a SAR shall expire
earlier than the end of the SAR Period in the following circumstances:

(i) If prior to the end of the SAR Period, the Participant’s employment with
each member of the Combined Group and all Affiliates is terminated without Cause
or by the Participant for any reason other than Retirement, the SAR shall expire
on the earlier of the last day of the SAR Period or the date that is three
months after the date of such termination; provided, however, that any
Participant whose employment with a member of the Combined Group or any
Affiliate is terminated and who is subsequently rehired or reengaged by a member
of the Combined Group or any Affiliate within three months following such
termination and prior to the expiration of the SAR shall be treated as if his
employment had not terminated. In the event of a termination described in this
clause (i), the SAR shall remain exercisable by the Participant until its
expiration only to the extent the SAR was exercisable at the time of such
termination.

(ii) If the Participant dies or his employment is terminated on account of
Disability prior to the end of the SAR Period and while still in the employment
of a member of the Combined Group or an Affiliate, or dies following a
termination described in clause (i) above but prior to the expiration of an SAR,
the SAR shall expire on the earlier of the last day of the SAR Period or the
date that is one year after the date of death or cessation on account of
Disability of the Participant, as applicable. In such

 

14



--------------------------------------------------------------------------------

event, the SAR shall remain exercisable by the Participant or his or her
beneficiary determined in accordance with Section 14(g), as applicable, until
its expiration only to the extent the SAR was exercisable by the Participant at
the time of such event.

(iii) If the Participant ceases employment with a member of the Combined Group
or any Affiliates due to a termination for Cause, the SAR shall expire
immediately upon such cessation of employment.

(iv) If the Participant’s employment ceases by reason of Retirement prior to the
end of the SAR Period, the SAR shall (i) expire at the end of the SAR Period and
(ii) continue vesting in accordance with the Vesting Schedule set forth in the
Award agreement, without regard to any requirement in such Vesting Schedule that
the Participant remain employed with a member of the Combined Group or an
Affiliate as a condition to vesting.

(v) If the Participant’s employment ceases on account of Disability at a time
when the Participant has attained the age and service requirements for
Retirement, the Participant shall receive the better of the treatment under
clause (ii) and clause (iv) above.

(d) Method of Exercise. SARs which have become exercisable may be exercised by
delivery of written notice (or electronic notice or telephonic instructions to
the extent provided by the Committee) of exercise to the Company or its designee
(including a third party administrator) in accordance with the terms of the
Award, specifying the number of SARs to be exercised and the date on which such
SARs were awarded.

(e) Payment. Upon the exercise of a SAR, a member of the plc Group shall pay to
the Participant an amount equal to the number of shares subject to the SAR that
are being exercised multiplied by the excess, if any, of the Fair Market Value
of one Share on the exercise date over the Strike Price, less an amount equal to
any income and employment taxes, National Insurance or other social security
contributions required to be withheld. A member of the plc Group shall pay such
amount in cash, in Shares valued at Fair Market Value, or any combination
thereof, as determined by the Committee.

(f) Substitution of SARs for Nonqualified Stock Options. The Committee shall
have the authority in its sole discretion to substitute, without the consent of
the affected Participant or any holder or beneficiary of SARs, SARs settled in
Shares (or settled in shares or cash in the sole discretion of the Committee)
for outstanding Nonqualified Stock Options, provided that (i) the substitution
shall not otherwise result in a modification of the terms of any such
Nonqualified Stock Option, (ii) the number of Shares underlying the substituted
SARs shall be the same as the number of Shares underlying such Nonqualified
Stock Options and (iii) the Strike Price of the substituted SARs shall be equal
to the Exercise Price of such Nonqualified Stock Options; provided, however,
that if, in the opinion of the Company’s auditors, the foregoing provision
creates adverse accounting consequences for a member of the Combined Group, such
provision shall be considered null and void.

8. Restricted Shares and Restricted Share Units. (a) Generally. The Committee
shall have the authority:

(i) to grant Restricted Share Awards and Restricted Share Unit Awards to
Employees;

(ii) to issue or transfer Restricted Shares to Registered Holders on behalf of
Participants; and

(iii) to establish terms, conditions and restrictions applicable to such
Restricted Shares and Restricted Share Units, including the Restricted Period,
which may differ with respect to each Participant, the time or times at which
Restricted Shares or Restricted Share Units shall become vested and the number
of Shares or units to be covered by each grant and whether the Award shall be
subject to Performance Goals.

Each Restricted Share and Restricted Share Unit grant shall be subject to the
conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as determined by the Committee and may be reflected
in the applicable Award agreement. No Restricted Share Awards or Restricted
Share Unit Awards shall be granted at any time when the Committee is prohibited
from doing so by the Model Code (or the Company’s dealing rules).

 

15



--------------------------------------------------------------------------------

(b) Holding of Restricted Shares. The Committee may require a Participant
granted a Restricted Share Award to execute and deliver to the Company a
Restricted Share Agreement with respect to the Restricted Shares setting forth
the restrictions applicable to such Restricted Shares. The Committee shall
determine the terms of such Restricted Share Agreement and in particular
whether:

(i) the Restricted Shares shall be held in escrow rather than delivered to the
Participant pending the release of the applicable restrictions, in which case
the Committee may require the Participant to additionally execute and deliver to
the Company an escrow agreement satisfactory to the Company; or

(ii) the Restricted Shares shall be registered in the name of the nominated
Registered Holder during the Restricted Period; or

(iii) other arrangements shall apply to the holding of Restricted Shares during
the Restricted Period, the terms of such arrangements being consistent with the
terms of this Plan.

(c) Rights of a Participant: Subject to the restrictions set forth in this
Section 9 and the applicable Restricted Share Agreement, the Participant
generally shall have the rights and privileges of a shareholder as to such
Restricted Shares, including without limitation the right to direct the
Registered Holder how to vote such Restricted Shares. Subject to Section 14(c),
at the discretion of the Committee, cash dividends and share dividends with
respect to the Restricted Shares may be either currently paid to the Participant
or withheld by the Company or the Registered Holder for the Participant’s
account, and interest may be credited on the amount of cash dividends withheld
at a rate and subject to such terms as determined by the Committee. The cash
dividends or share dividends so withheld by the Committee and attributable to
any particular Restricted Shares (and earnings thereon, if applicable) shall be
distributed to the Participant upon the release of restrictions on such
Restricted Shares. To the extent Restricted Shares are forfeited, any share
certificates issued to the Participant evidencing such shares shall be returned
to the Company, and all rights of the Participant to such shares and as a
shareholder with respect thereto, including, but not limited to, the right to
any cash dividends and share dividends, shall terminate without further
obligation on the part of the Company.

(d) Restricted Share Units: The terms and conditions of a grant of a Restricted
Share Unit Award will be reflected in a written Restricted Share Unit Award
Agreement. The Committee may determine that a Restricted Share Unit Award be
granted in the form of a nil cost option or a conditional or contingent right to
acquire shares. Where a Restricted Share Unit Award is granted in the form of a
nil cost option, any reference to the Restricted Period expiring in respect of
Restricted Share Units shall be construed as meaning that a Participant may call
for the Restricted Share Units within the period determined by the Committee. A
Participant shall not have any beneficial interest in any Shares during the
Restricted Period as a result of being granted a Restricted Share Unit Award.
The Company will not be required to set aside a fund for the payment of any such
Award. At the discretion of the Committee, each Restricted Share Unit
(representing one Share) awarded to a Participant may be credited with cash and
share dividends paid in respect of one Share (“Dividend Equivalents”). Subject
to Section 14(c), at the discretion of the Committee, Dividend Equivalents may
be either currently paid to the Participant or withheld by the Company for the
Participant’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Share Unit (and earnings thereon, if
applicable) shall be distributed to the Participant upon settlement of such
Restricted Share Unit and, if such Restricted Share Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.

(e) Restrictions; Forfeiture: (i) Restricted Shares comprised in a Restricted
Share Award awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period and the attainment of
any other vesting criteria established by the Committee, and to such other terms
and conditions as may be set forth in the applicable Restricted Share Agreement:
(A) the Participant shall not be entitled to delivery of the share certificate;
(B) the Restricted Shares shall be subject to the restrictions on
transferability set forth in the Restricted Share Agreement; (C) the Shares
shall be subject to forfeiture to the extent provided in the applicable
Restricted Share Award Agreement. In the event of any forfeiture all rights of
the Participant to such Restricted Shares and as a shareholder shall terminate
without further obligation on the part of the Company.

 

16



--------------------------------------------------------------------------------

(ii) Restricted Share Units awarded to any Participant shall be subject to
(1) forfeiture until the expiration of the Restricted Period and the attainment
of any other vesting criteria established by the Committee, to the extent
provided in these Rules and the applicable Restricted Share Unit Agreement. In
the event of any forfeiture, all rights of the Participant to such Restricted
Share Units shall terminate without further obligation on the part of the
Company and (2) such other terms and conditions as may be set forth in the
applicable Restricted Share Unit Agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Shares and Restricted Share Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Share Award or Restricted
Share Unit Award, such action is appropriate.

(f) Restricted Period: The Restricted Period applicable to Restricted Shares and
Restricted Share Units comprised in an Award shall commence on the Date of Grant
and shall expire from time to time as to that part of the Restricted Shares and
Restricted Share Units indicated in a schedule (the “Vesting Schedule”)
established by the Committee and set out in the applicable Restricted Share
Agreement or Restricted Share Unit Agreement.

(g) Delivery of Restricted Shares and Settlement of Restricted Share Units.
(i) Upon the expiration of the Restricted Period with respect to any Restricted
Shares covered by a Restricted Share Award, the restrictions set forth in these
Rules and the applicable Restricted Share Agreement shall be of no further force
or effect with respect to such Restricted Shares, except as set forth in the
applicable Restricted Share Agreement. Dividends, if any, that may have been
withheld by the Committee and attributable to any particular Restricted Share
(and the interest thereon, if any) shall be distributed to the Participant in
cash or, at the sole discretion of the Committee, in Shares having a Fair Market
Value (on the date of distribution) equal to the amount of such dividends, upon
the release of restrictions on such Restricted Share.

(ii) Unless otherwise provided by the Committee in an Award agreement, upon the
expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, with respect to any outstanding
Restricted Share Units covered by a Restricted Share Unit Award, the Company
shall deliver to the Participant, or his or her beneficiary, without charge, one
Share (or other securities or other property, as applicable) for each such
outstanding Restricted Share Unit which has not then been forfeited and with
respect to which the Restricted Period has expired and any other such vesting
criteria are attained (“Released Unit”); provided, however, that the Committee
may, in its sole discretion, elect to (i) pay cash or part cash and part Shares
in lieu of delivering only Shares in respect of such Released Units or
(ii) defer the delivery of Shares (or cash or part Shares and part cash, as the
case may be) beyond the expiration of the Restricted Period if such extension
would not cause adverse tax consequences (whether under Section 409A of the Code
or otherwise). If a cash payment is made in lieu of delivering Shares, the
amount of such payment shall be equal to the Fair Market Value of the Shares as
of the date on which the Restricted Period lapsed with respect to such
Restricted Share Units. Dividend Equivalent payments due in accordance with
Section 9(d) shall be payable at the same time as the underlying Restricted
Share Units are settled following the release of restrictions on such Restricted
Share Units.

(h) Tax Conditions: Restricted Share Awards and Restricted Share Unit Awards may
be granted subject to such conditions for payment of tax and employees’ National
Insurance contributions and employer’s National Insurance contributions as the
Committee may determine, including that, with respect to Awards of Restricted
Shares which qualify as employment related restricted securities under Chapter 2
of Part VII of ITEPA, any member of the plc Group may require a Participant to
enter into an election under section 430 or section 431 of ITEPA.

9. Other Share-Based Awards. The Committee may issue unrestricted Shares, rights
to receive grants of Awards at a future date, the grant of securities
convertible into Shares, the grant of other Awards denominated in Shares
(including, without limitation, performance shares, or performance units), or
valued with reference to

 

17



--------------------------------------------------------------------------------

Shares, under the Plan to Employees, alone or in tandem with other Awards, in
such amounts as the Committee shall from time to time in its sole discretion
determine. Each Other Share-Based Award granted under the Plan shall be
evidenced by an Award agreement. Each Other Share-Based Award so granted shall
be subject to such conditions not inconsistent with the Plan as may be reflected
in the applicable Award agreement including, without limitation, the payment by
the Participant of the Fair Market Value of such Shares on the Date of Grant.

10. Changes in Capital Structure and Similar Events. In the event of any:

(a) Capital Reorganisation;

(b) Corporate Transaction; or

(c) the implementation by the Company of a demerger, or the payment by the
Company of a dividend in specie or a super dividend or other transaction or any
change in applicable laws or any change in circumstances which in the opinion of
the Committee (acting fairly and reasonably and taking into account any criteria
it may consider to be relevant) would materially affect (whether by increasing
or reducing) the current or future value of an Award,

then the Committee shall make any such adjustments in such manner as it may deem
equitable, including without limitation, any or all of the following:

(i) adjusting any or all of (A) the number of Shares or other securities of the
Company (or number and kind of other securities or other property) which may be
delivered in respect of Awards or with respect to which Awards may be granted
under the Plan (including, without limitation, adjusting any or all of the
limitations under Section 5 of the Plan) and (B) the terms of any outstanding
Award, including, without limitation, (1) the number of Shares or other
securities of the Company (or number and kind of other securities or other
property) subject to outstanding Awards or to which outstanding Awards relate,
(2) the Exercise Price with respect to any Award or (3) any applicable
performance measures (including, without limitation, Performance Criteria and
Performance Goals);

(ii) providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the exercisability of, lapse of restrictions
on, or termination of, Awards or providing for a period of time (which shall not
be required to be more than ten (10) days) for Participants to exercise
outstanding Awards prior to the occurrence of such event (and any such Award not
so exercised shall terminate upon the occurrence of such event); and

(iii) cancelling any one or more outstanding Awards and causing to be paid to
the holders thereof, in cash, Shares, other securities or other property, or any
combination thereof, the value of such Awards, if any, as determined by the
Committee (which if applicable may be based upon the price per Share received or
to be received by other shareholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the Shares subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a Share subject thereto may be canceled and terminated without any payment or
consideration therefor);

provided, however, that:

(i) in the case of any “equity restructuring” (within the meaning of the
Financial Accounting Standards Board Accounting Standards Codification Topic 718
(or any successor pronouncement thereto) (“ASC 718”)), the Committee shall make
an equitable or proportionate adjustment to outstanding Awards to reflect such
equity restructuring;

 

18



--------------------------------------------------------------------------------

(ii) except as otherwise determined by the Committee, any adjustment in
Incentive Stock Options under this Section 11 (other than any cancellation of
Incentive Stock Options) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h) (3) of the Code, and any
adjustments under this Section 11 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. Any such adjustment shall be conclusive and binding for all
purposes;

(iii) except as provided in this sub-paragraph (iii), no adjustment may have the
effect of reducing the Exercise Price of any Option to less than the nominal
value of a Share. Where an Option subsists over both issued and unissued Shares,
any such adjustment may only be made if the reduction of the Exercise Price of
Options over both issued and unissued Shares can be made to the same extent. Any
adjustment to the Exercise Price of Options over unissued Shares shall only be
made if and to the extent that the Committee shall be authorised to capitalise
from the reserves of the Company a sum equal to the amount by which the nominal
value of the Shares in respect of which the Option is exercisable exceeds the
adjusted Exercise Price. The Company may apply such sum in paying up such amount
on such Shares and so that, on exercise of any Option in respect of which such
reduction shall have been made, the Company shall capitalise such sum (if any)
and apply the same in paying up such amount as aforesaid; and

(iv) any adjustment in Incentive Share Options under this Section 11 shall be
made only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 11 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act.

11. Effect of Change of Control: Except to the extent a particular Award
agreement or Award agreement otherwise provides:

(a) In the event a Participant’s employment with the Combined Group is
terminated by the Combined Group without Cause (and other than due to death or
Disability) on or within 12 months following a Change of Control,
notwithstanding any provision of the Plan to the contrary, all Options and SARs
held by such Participant shall become immediately exercisable with respect to
100 percent of the Shares subject to such Options and SARs, and the Restricted
Period shall expire immediately with respect to 100 percent of the Restricted
Shares and Restricted Share Units and any other Awards held by such Participant
(including a waiver of any applicable Performance Goals); provided that in the
event the vesting or exercisability of any Award would otherwise be subject to
the achievement of performance conditions, a portion of any such Award that
shall become fully vested and immediately exercisable shall be based on
(a) actual performance through the date of termination as determined by the
Committee or (b) if the Committee determines that measurements of actual
performance cannot be reasonably assessed, the assumed achievement of target
performance as determined by the Committee.

(b) In addition, in the event of a Change of Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Award and pay to the holders thereof, in cash or shares,
or any combination thereof, the value of such Awards based upon the price per
Share received or to be received by other shareholders of the Company in the
event. Notwithstanding the above, the Committee shall, in the case of US
Participants, exercise such discretion over any Award subject to Code
Section 409A at the time such Award is granted.

(c) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

 

19



--------------------------------------------------------------------------------

12. Amendments and Termination. (a) Amendment and Termination of the Plan. The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that no amendment to the advantage of
Employees or may be made to:

(i) the definition of Employee in Section 2;

(ii) the limitations on the number of Shares subject to the Plan;

(iii) the basis for determining an Executive’s entitlement to Shares under the
Plan;

(iv) the terms of Shares to be provided under the Plan;

(v) the adjustment provisions of Section 11 of the Plan; or

(vi) the Option Price applicable to an Option (other than in the circumstances
permitted in Section 11),

without the prior approval of the Company in general meeting except in the case
of minor amendments to benefit the administration of the Plan, to take account
of a change in legislation or to obtain or maintain favourable tax, exchange
control or regulatory treatment for Employees or any member of the Combined
Group.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively (including after a Participant’s termination of employment with
the Company); provided, that without shareholder approval, except as otherwise
permitted under Section 11 of the Plan, (i) no amendment or modification may
reduce the Exercise Price of any Option or the Strike Price of any SAR, (ii) the
Committee may not cancel any outstanding Option or SAR and replace it with a new
Option or SAR (with a lower Exercise Price or Strike, as the case may be) or
other Award or cash and (iii) the Committee may not take any other action which
is considered a “repricing” for the purposes of the shareholder approval rules
of any securities exchange or inter-dealer quotation system on which the
securities of the Company are listed or quoted.

provided, further, that any such amendment that would materially and adversely
affect the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
or sanction of a majority of Participants who, having been notified of the
proposed amendment express their views. For this purpose a majority is
determined by reference to the position if the affected Participants exercised
their Options in full or the Restricted Period in respect of their Award
expired, and they became entitled to all the Shares which would fall to be
allotted, transferred or released upon exercise in full of all outstanding
Options and expiry of the Restricted Period. Notwithstanding the foregoing, no
amendment shall be made to proviso (iii) of this Section 13(b) without
shareholder approval.

(c) Notwithstanding any other provision of the Plan, the Committee may establish
appendices to the Plan for the purpose of granting Approved Options to Employees
who are primarily liable to tax in the United Kingdom and Awards to Employees
who are or may become primarily liable to tax outside the United Kingdom on
their remuneration, subject to such modifications as may be necessary or
desirable to take account of overseas tax, exchange control or securities laws
provided that any shares made available under such appendices shall count
towards the limits set out in Section 5.

(d) Benefits under the Plan shall not be pensionable.

13. General. (a) Award Agreements.

(i) Each Award under the Plan shall be evidenced by an Award agreement, which
shall be delivered to the Participant and shall specify the terms and conditions
of the Award and any rules

 

20



--------------------------------------------------------------------------------

applicable thereto, including without limitation, the effect on such Award of
the death, Disability or termination of employment of a Participant, or of such
other events as may be determined by the Committee. For purposes of the Plan, an
Award agreement may be in any such form (written or electronic) as determined by
the Committee (including, without limitation, a Board or Committee resolution,
an employment agreement, a notice, a certificate or a letter) evidencing the
Award. The Committee need not require an Award agreement to be signed by the
Participant or a duly authorised representative of the Company.

(ii) Awards granted to a Participant under the Plan also may be subject to such
other provisions (whether or not applicable to Awards granted to any other
Participant) as the Committee determines appropriate including, without
limitation, provisions to assist the Participant in financing the acquisition of
Shares upon the exercise of Options (provided that the Committee determines that
providing such financing does not violate the US Sarbanes-Oxley Act of 2002 and
applicable UK law), provisions for the forfeiture of or restrictions on resale
or other disposition of Shares acquired under any Award, provisions giving the
Company the right to repurchase Shares acquired under any Award in the event the
Participant elects to dispose of such Shares, provisions allowing the
Participant to elect to defer the receipt of Shares upon the exercise of Awards
for a specified period or until a specified event, and provisions to comply with
any applicable securities laws or tax withholding requirements. Any such
provisions shall be reflected in the applicable Award agreement.

(b) Nontransferability. Each Award shall be exercisable only by a Participant
during the Participant’s lifetime, or, if permissible under applicable law, by
the Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against each member of the plc Group
or any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

(c) Dividends and Dividend Equivalents. The Committee in its sole discretion may
provide a Participant as part of an Award with dividends or dividend
equivalents, payable in cash, Shares, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee in its sole discretion, including without
limitation, payment directly to the Participant, withholding of such amounts by
the Company subject to vesting of the Award or reinvestment in additional
Shares, Restricted Shares or other Awards; provided, that no dividends or
dividend equivalents shall be payable in respect of outstanding (i) Options or
SARs or (ii) unearned Awards subject to performance conditions (other than or in
addition to the passage of time) (although dividend equivalents may be
accumulated in respect of unearned Awards and paid as soon as administratively
practicable (but not more than 60 days) after such Awards are earned and become
payable or distributable).

(d) Tax Withholding. (i) A Participant may be required to pay to a member of the
Combined Group, and each member of the Combined Group shall have the right and
is hereby authorised to withhold from any Shares or other property deliverable
under any Award or from any compensation or other amounts owing to a Participant
the amount (in cash, Shares or other property) of any required tax withholding
and payroll taxes in respect of an Award, its exercise, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

(ii) Without limiting the generality of the above, the Committee may, in its
sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability if using method (B) or (C) of this subsection) by:

(A) payment in cash;

(B) delivery of Shares owned by the Participant with a Fair Market Value equal
to such withholding liability;

 

21



--------------------------------------------------------------------------------

(C) having the Company withhold from the number of Shares otherwise issuable
pursuant to the exercise of the Award a number of Shares with a Fair Market
Value equal to such withholding liability; or

(D) authorising the Company to arrange the sale of sufficient Shares to generate
proceeds sufficient to discharge any withholding liability.

(e) No Claim to Awards; No Rights to Continued Employment; Waiver. No employee
of a member of a Combined Group or an Affiliate, or other person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ of a member of the Combined Group or an
Affiliate, nor shall it be construed as giving any Participant any rights to
continued service on the Board. A member of the Combined Group or any of its
Affiliates may at any time dismiss a Participant from employment (lawfully or
unlawfully), free from any liability or any claim under the Plan, unless
otherwise expressly provided in the Plan or any Award agreement. By accepting an
Award under the Plan, a Participant shall thereby be deemed to have waived any
claim to continued exercise or vesting of an Award or to damages or severance
entitlement related to non-continuation of the Award beyond the period provided
under the Plan or any Award agreement, except to the extent of any provision to
the contrary in any written employment contract or other agreement between a
member of the Combined Group and its Affiliates and the Participant, whether any
such agreement is executed before, on or after the Date of Grant.

(f) Terms of employment. The rights and obligations of an Employee under the
terms and conditions of his office or employment shall not be affected by his
participation in the Plan or any right he may have to participate in the Plan.
An individual who participates in the Plan waives all and any rights to
compensation and damages in consequence of the termination of his office or
employment with any company for any reason whatsoever (whether lawfully or
unlawfully) insofar as those rights arise, or may arise, from his ceasing to
have rights under or his entitlement to an Award under the Plan as a result of
such termination or from the loss or diminution in value of such rights or
entitlements. In the event of conflict between the terms of this Section 14(f)
and the Employee’s terms of employment, this Section will take precedence.

(g) Designation and Change of Beneficiary. Each Participant may file with the
Company a written designation of one or more persons as the beneficiary(ies) who
shall be entitled to receive the amounts payable with respect to an Award, if
any, due under the Plan upon his or her death. A Participant may, from time to
time, revoke or change his or her beneficiary designation without the consent of
any prior beneficiary by filing a new designation with the Committee. The last
such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by a Participant, the beneficiary shall be
deemed to be his or her spouse (or domestic partner if such status is recognized
by the Company according to the procedures established by the Company and in
such jurisdiction), or if the Participant is otherwise unmarried at the time of
death, his or her estate. After receipt of Options in accordance with this
paragraph, beneficiaries will only be able to exercise such Options in
accordance with Section 7(h)(ii) of this Plan.

(h) Termination of Employment. Except as otherwise provided in an Award
agreement or an employment, severance, consulting, letter or other agreement
with a Participant, unless determined otherwise by the Committee at any point
following such event, neither a temporary absence from employment due to
illness, vacation or leave of absence (including, without limitation, a call to
active duty for military service through a reserve unit) nor a transfer from
employment with a member of the Combined Group to employment with

 

22



--------------------------------------------------------------------------------

another member of the Combined Group or an Affiliate (or vice-versa) shall be
considered a termination of employment of such Participant with a member of the
Combined Group or an Affiliate.

(i) No Rights as a Shareholder. Except as otherwise specifically provided in the
Plan or any Award agreement, no person shall be entitled to the privileges of
ownership in respect of Shares which are subject to Awards hereunder until such
Shares have been issued or delivered to that person.

(j) Government and Other Regulations. (i) The obligation of the Company to
settle Awards in Shares or other consideration shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies as may be required. Notwithstanding any provision in the Plan to the
contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

(ii) The Committee may cancel an Award or any portion thereof if it determines,
in its sole discretion, that legal or contractual restrictions and/or blockage
and/or other market considerations would make the Company’s acquisition of
Shares from the public markets, the Company’s issuance of Shares to the
Participant, the Participant’s acquisition of Shares from the Company and/or the
Participant’s sale of Shares to the public markets, illegal, impracticable or
inadvisable. If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall pay to the Participant
an amount equal to the excess of (A) the aggregate Fair Market Value of the
shares of Shares subject to such Award or portion thereof canceled (determined
as of the applicable exercise date, or the date that the shares would have been
vested or delivered, as applicable), over (B) the aggregate Exercise Price (in
the case of an Option) or any amount payable as a condition of delivery of
Shares (in the case of any other Award). Such amount shall be delivered to the
Participant as soon as practicable following the cancellation of such Award or
portion thereof.

(k) No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted to make such election and the Participant
makes the election, the Participant shall notify the Company of such election
within ten days of filing notice of the election with the US Internal Revenue
Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.

(l) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his or her affairs because of illness or accident, or is a minor, or has
died, then any payment due to such person or his or her estate (unless a prior
claim therefor has been made by a duly appointed legal representative or a
beneficiary designation form has been filed with the Company) may, if the
Committee so directs the Company, be paid to his or her spouse, child, relative,
an institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.

(m) Nonexclusivity of the Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of share options otherwise than under this
Plan, and such arrangements may be either applicable generally or only in
specific cases.

(n) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one

 

23



--------------------------------------------------------------------------------

hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(o) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Combined Group and its Affiliates and/or any other information furnished in
connection with the Plan by any agent of the Combined Group or the Committee or
the Board, other than himself.

(p) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Combined Group except as
otherwise specifically provided in such other plan.

(q) Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of England. All disputes arising out of or in connection with the
rules shall be subject to the exclusive jurisdiction of the courts of England
and Wales.

(r) Severability. If any provision of the Plan or any Award or Award agreement
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.

(s) Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Company.

(t) 409A of the Code. (i) Notwithstanding any provision of the Plan to the
contrary, it is intended that, to the extent this Plan applies to US
Participants, the provisions of this Plan comply with Section 409A of the Code,
and all provisions of this Plan shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with this Plan or any other plan maintained by
the Company (including any taxes and penalties under Section 409A of the Code),
and neither any member of the Combined Group nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties. With respect to any Award
that is considered “deferred compensation” subject to Section 409A of the Code,
references in the Plan to “termination of employment” (and substantially similar
phrases) shall mean “separation from service” within the meaning of Section 409A
of the Code. For purposes of Section 409A of the Code, each payment that may be
made in respect of any Award granted under the Plan is designated as a separate
payment.

(ii) Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments in respect of any Awards

 

24



--------------------------------------------------------------------------------

that are “deferred compensation” subject to Section 409A of the Code shall be
made to such Participant prior to the date that is six months after the date of
such Participant’s “separation from service” (as defined in Section 409A of the
Code) or, if earlier, the Participant’s date of death. Following any applicable
six month delay, all such delayed payments will be paid in a single lump sum on
the earliest date permitted under Section 409A of the Code that is also a
business day.

(iii) Unless otherwise provided by the Committee, in the event that the timing
of payments in respect of any Award (that would otherwise be considered
“deferred compensation” subject to Section 409A of the Code) would be
accelerated upon the occurrence of (A) a Change in Control, no such acceleration
shall be permitted unless the event giving rise to the Change in Control
satisfies the definition of a change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder or (B) a Disability, no such acceleration
shall be permitted unless the Disability also satisfies the definition of
“Disability” pursuant to Section 409A of the Code and any Treasury Regulations
promulgated thereunder.

(u) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, an Award agreement may provide that the Committee may in its sole
discretion cancel such Award if the Participant, without the consent of a member
of the Combined Group, while employed by a member of the Combined Group or any
Affiliate or after termination of such employment, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise has
engaged in or engages in Detrimental Activity that is in conflict with or
adverse to the interest of a member of the Combined Group or any Affiliate,
including fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion. The
Committee may also provide in an Award agreement that if the Participant
otherwise has engaged in or engages in any activity referred to in the preceding
sentence, the Participant will forfeit any gain realized on the vesting or
exercise of such Award, and must repay the gain to the Company. The Committee
may also provide in an Award agreement that if the Participant receives any
amount in excess of what the Participant should have received under the terms of
the Award for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the Company.

(v) Expenses; Gender; Titles and Headings. The expenses of administering the
Plan shall be borne by the plc Group. Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings shall
control. Words in the singular shall include the plural and words in plural
shall include the singular.

 

25



--------------------------------------------------------------------------------

APPENDIX

HMRC approved part of the Scheme

In relation to any Employee whose remuneration is subject to taxation in the UK
and to whom the Committee wishes to grant Approved Options, the following
provisions relating to Options shall apply:

 

(A)

Sections 1 to 14 of the Plan shall apply to the grant of Approved Options under
this Appendix subject to the modifications contained in the following
paragraphs.

 

(B)

This Appendix shall not apply to Awards of Restricted Shares, Restricted Share
Units, Stock Appreciation Rights or Other Share-Based Awards and, accordingly,
Sections 8 to 12 shall not apply to this Appendix.

 

(C)

The definition of Employee in Section 2 shall be construed so that:

 

  (1)

no Option may be granted under this Appendix to a director of any member of the
plc Group unless such director is required to devote not less than 25 hours per
week to the affairs of the plc Group; and

 

  (2)

no Option may be granted under this Appendix to an employee (including one who
is a director) who is ineligible to participate in the Plan by virtue of
paragraph 9 of Schedule 4 to ITEPA.

 

(D)

Part (b) of the definition of Fair Market Value shall not apply to the grant of
Options under this Appendix. In its place, a new paragraph (b) shall be inserted
as follows:

 

  “(b)

subject to (a) above, the value as agreed between HMRC and the Company in
writing in advance of the Date of Grant;”

 

(E)

The definition of Shares shall be subject to the condition that they satisfy
paragraphs 16 to 20 of Schedule 4 to ITEPA. For the avoidance of doubt, Options
may not be granted over ADRs under this Appendix.

 

(F)

In addition to its powers under Section 4, the Committee may make such
amendments to this Appendix without the approval of shareholders in general
meeting as are necessary or desirable to obtain or maintain HMRC approval of
this Appendix.

 

(G)

Any Option granted under this Appendix may only be exercised by an Option Holder
who is not ineligible to participate in the Plan by virtue of paragraph 9 of
Schedule 4 to ITEPA.

 

(H)

Section 4(b)(v) shall not apply to the grant of Options under this Appendix.

 

(I)

Section 4(b)(vi) shall not apply to the grant of Options under this Appendix.

 

(J)

Any correction pursuant to Section 4(b)(vii) to an Option granted under this
Appendix shall be subject to the exercise of the amendment power under
Section 13, as modified by this Appendix.

 

(K)

Section 6 shall not apply to the grant of Options under this Appendix. In its
place a new Section 6 shall be inserted as follows:

 

  “6.

ELIGIBILITY

 

  6.1

No Employee shall be granted an Option unless:

 

  (a)

he has received written notification from the Committee, or from a person
designated by the Committee, that he has been selected to participate in the
Plan; and

 

  (b)

immediately following such grant the aggregate Fair Market Value of the Shares
which he may acquire by exercise of the Option and any Shares which he may
acquire by exercise of any other options granted under the Plan or any other
approved CSOP scheme (within the meaning of section 521(4) of ITEPA) established
by the plc Group will not exceed £30,000 or such other amount as may be
specified pursuant to paragraph 6 of Schedule 4 to ITEPA and for this purpose
Fair Market Value shall be determined on the date on which the relevant Option
is granted.”

 

26



--------------------------------------------------------------------------------

(L)

Section 7(d) shall not apply to the grant of Options under this Appendix. In its
place a new Section 7(d) shall be inserted as follows:

“Conditions of Exercise

 

  (d)

The exercise of an Option may be subject to such conditions for payment of
taxation, employees’ National Insurance contributions and employer’s National
Insurance contributions liability as the Committee may determine (including
without limitation the right to sell on an Option Holder’s behalf sufficient
Shares to satisfy any taxation or National Insurance contributions) and if any
condition is imposed relating to the assumption, payment or reimbursement by the
Option Holder of employer’s National Insurance contributions liability, such
conditions shall comply with any applicable legislation or regulations and the
Company shall be entitled to waive in whole or in part the Option Holder’s
obligation in respect of such liability.”

 

(M)

Section 7(e) shall not apply to the grant of Options under this Appendix. In its
place a new Section 7(e) shall be inserted as follows:

“Performance Goals

 

  (e)

The Committee shall determine prior to the Date of Grant whether any Performance
Goals shall apply to the vesting of an Option and if so these shall be set out
in the applicable Award agreement or share option certificate. Any Performance
Goals applied by the Committee must be objective. If events subsequently occur
which cause the Committee to consider that a different Performance Goal would be
a fairer measure of the performance of the job-holder, an amendment may be made
to the extent that the Committee reasonably consider would result in the
Performance Goal being no more nor less difficult to satisfy than it would have
been without such amendment.”

 

(N)

The provisos to Section 7(g) shall not apply to Options granted under this
Appendix.

 

(O)

Section 7(i)(iii) shall not apply to the grant of Options under this Appendix.
In its place a new Section 7(i)(iii) shall be inserted as follows:

“Options shall not be transferable by the Participant other than to the Option
Holder’s personal representative on his death and shall be exercisable during
the Participant’s lifetime by him alone;”

 

(P)

Section 11 shall be amended so that the Committee shall not have power to adjust
Options granted under this Appendix in the circumstances envisaged by (b) or
(c) of Section 11, nor to adjust the type of Shares subject to an Option. Any
adjustment pursuant to Section 11 to an Option granted under this Appendix shall
not take effect without the prior approval of HMRC.

 

(Q)

Section 12(b) shall not apply to Options granted under this Appendix.

 

(R)

New Sections 12(d) and (e) shall be inserted as follows:

“Roll-over of Options

 

  (d)

If any event occurs which falls within sub-section (i), (iv) or (v) of the
definition of Change of Control, each Participant who holds an Option granted
under this Appendix may at any time within the appropriate period (which
expression shall be construed in accordance with paragraph 26(3) of Schedule 4
of ITEPA), by agreement with the acquiring company, release any Option which has
not lapsed (the “Old Option”) in consideration of the grant to him of an option
(the “New Option”) which (in accordance with Section 12(e) below) is equivalent
to the Old Option but relates to shares in a different company (whether the
acquiring company itself or another company falling within paragraph 27(2)(b) of
Schedule 4 of ITEPA) (the “New Grantor”).

 

  (e)

The New Option shall not be regarded for the purposes of Section 12(d) as
equivalent to the Old Option unless the conditions set out in paragraph 27(4) of
Schedule 4 of ITEPA are satisfied and, in relation to the New Option, the
provisions of the Plan shall be construed as if:

 

27



--------------------------------------------------------------------------------

  (i)

the New Option were an option granted under the Plan at the same time as the Old
Option;

 

  (ii)

references to any Performance Goals were references to such new Performance
Goals (if any) relating to the business of the New Grantor or any member of the
New Grantor’s group as the Committee may consider are appropriate in the
circumstances;

 

  (iii)

references to the Company in Sections 2 to 12 and in the definition of plc Group
were references to the New Grantor;

 

  (iv)

references to Shares were references to shares in the New Grantor.”

 

(S)

Options granted under this Appendix may be exercised by delivery of written
notice of exercise (or electronic notice or telephonic instructions to the
extent provided by the Committee) accompanied by payment of, or an undertaking
to pay, the aggregate Exercise Price). The Exercise Price shall be payable in
cash. Section 7(j) shall be modified accordingly.

 

(T)

Section 14(a)(ii) shall not apply to Options granted under this Appendix. In its
place, a new Section 14(a)(ii) shall be inserted as follows:

“Additional Provisions of an Award

 

  (ii)

Awards granted to a Participant under the Plan may also be subject to such other
provisions (whether or not applicable to other Awards granted to any such
Participant) as the Committee determines appropriate to be offered to a
Participant to assist the Participant in financing the acquisition of Shares
upon the exercise of Options (provided that such financing does not violate the
US Sarbanes-Oxley Act of 2002 and applicable UK law). Any such arrangements are
subject to the prior approval of HMRC”

 

(U)

Section 14(b) shall not apply to Options granted under this Appendix.

 

(V)

Section 14(c) shall not apply to Options granted under this Appendix.

 

(W)

Section 14(d) shall not apply to the grant of Options under this Appendix. In
its place a new Section 14(d) shall be inserted as follows:

“Tax Withholding

 

  (i)

Subject to Section 14(d)(ii) below, a Participant may be required to pay to a
member of the Combined Group, and each member of the Combined Group shall have
the right and is hereby authorised to withhold from any Shares or other property
deliverable under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash) of any required tax withholding and payroll
taxes in respect of an Award, its exercise, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.

 

  (ii)

Prior to the exercise of an Option, the Committee shall offer a Participant the
opportunity to elect to satisfy, in whole or in part, any withholding liability
by the methods set out in this subsection (but no more than the minimum required
withholding liability if using method (b) or (c) of this subsection):

 

  (a)

payment in cash;

 

  (b)

delivery of Shares owned by the Participant with a Fair Market Value equal to
such withholding liability;

 

  (c)

authorising the Company to arrange the sale of sufficient Shares to generate
proceeds sufficient to discharge any withholding liability.

In the event that the Participant fails to satisfy the liability within 7 days,
the Committee shall be authorised to arrange the sale of sufficient Shares to
generate proceeds sufficient to discharge.”

 

28



--------------------------------------------------------------------------------

(X)

Section 14(g) shall not apply to Options granted under this Appendix.

 

(Y)

The second sentence of Section 14(j)(i) and the whole of Section 14(j)(ii) shall
not apply to Options granted under this Appendix.

 

(Z)

Section 14(l) shall not apply to Options granted under this Appendix.

 

(AA)

Sections 14(u) and (v) shall not apply to Options granted under this Appendix.

 

(BB)

At a time when this Appendix is approved by HMRC, and if such approved status is
to be maintained, no amendment to any key feature (as defined by paragraph 30(4)
of Schedule 4 to ITEPA) of the rules of the Plan or this Appendix may take
effect as regards this Appendix without the prior approval of HMRC (and if such
approved status is not to be maintained, the Company shall notify HMRC of the
relevant amendment).

 

(CC)

All Shares allotted or transferred upon the exercise of an Option granted under
this Appendix shall rank pari passu in all respects with the Shares in issue at
the date of exercise save as regards any rights attaching to such Shares by
reference to a record date prior to the date of exercise.

 

29